DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowable because Magri et al (Pub. No.: US 2014/0328587) and Cavaliere (Pub. No.: US 2015/0162980), takes alone or in combination, fails to teach a first number of frequency slots and a consumable margin for the working lightpath that meet the traffic demand are calculated according to the method for allocating an OSNR margin for the working lightpath; a second number of frequency slots and a consumable margin for the protection lightpath that meet the traffic demand are calculated according to the method for allocating an OSNR margin for the protection lightpath; and utilization of spectrum resource is evaluated based on the first number of frequency slots and the second number of frequency slots, and reliability of lightpath is evaluated based on the consumable margin for the working lightpath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magri et al (Pub. No.: US 2014/0328587) discloses path computation in wavelength switched optical networks.
Cavaliere (Pub. No.: US 2015/0162980) discloses method and apparatus for configuring an optical path.



3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or
relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636